COX, Judge
(concurring in part and dissenting in part):
I concur in the majority opinion as it states and addresses the granted issue. An informant’s “track record” of helping the Government convict other accused is irrelevant and prejudicial to an accused, and may not be allowed before members. That the error was harmless in this case, however, is best demonstrated by the fact that the president of the court-martial actually stated that he and the other members would not consider the fate of other accused. Cf. United States v. Cordova, 25 MJ 12 (CMA 1987).
I am troubled, however, by the continued practice of prosecuting servicemembers for drug use based solely upon the testimony of other drug abusers, whose testimony is highly suspect and incredible. See United States v. Arguello, 29 MJ 198 (CMA 1989) (Cox, J., concurring in the result).
There was no physical evidence used to convict appellant. Appellant’s use of cocaine as alleged between July 1986 and November 1986, and single distribution of cocaine between October 1 and 31, 1986, was proven by the testimony of Sergeant Scott, an admitted, habitual drug abuser who eventually became an informant for the Office of Special Investigations (OSI). The Government could provide no proof that the drug ever existed, but instead offered prosecution exhibits consisting of supposed “crack” cocaine, which did not come from appellant, and paraphernalia “similar” to that used by appellant with Sergeant Scott. Appellant’s use of cocaine in April 1987 was proven by the testimony of Sergeant Scott and OSI Agent Ackley. Agent Ackley gave Sergeant Scott $50.00 so he and appellant could buy “crack” cocaine. Sergeants Scott and Corbett then managed to smoke all the crack, so again there was neither physical evidence nor probable cause for a search of appellant’s urine for proof of his cocaine use. Appellant’s use of cocaine in June of 1987 was proven only by the testimony of Sergeant Neal, another admitted, habitual drug abuser.
The linchpin of prosecuting drug-related offenses in the military, especially wrongful use, has been the proper admission of scientific evidence of the nature of a controlled substance, particularly urinalysis results. United States v. Ford, 23 MJ 331 (CMA 1987); United States v. Murphy, 23 MJ 310 (CMA 1987); United States v. Harper, 22 MJ 157 (CMA 1986). I am aware that Federal circuits have permitted convictions of possession and distribution without the corpus delicti of the drugs, because they were consumed. United States v. Schrock, 855 F.2d 327, 332-36 (6th Cir.1988). A distribution may also be upheld when, although the drugs were not retrieved, the Government provided, similar to this case, the money which was passed to complete the transaction. See United States v. Nuccio, 373 F.2d 168, 174 n. 4 (2d Cir.) cert. denied, 387 U.S. 906, 87 S.Ct. 1688, 18 L.Ed.2d 623 (1967). In addition, this Court, in years previous to the practice of urinalysis, has allowed prosecution for use of illegal drugs based upon the contemporaneous declaration of a witness claiming that an accused in fact used a substance he asserts, based on personal experience, is an illegal drug. United States v. Weinstein, 19 USCMA 29, 41 CMR 29 (1969).
I stand to be corrected, but having authored United States v. Harper, supra, and having years of experience at the trial bench adjudicating drug-related offenses, I must voice my grave reservation toward criminal prosecutions for drug use in the military which lack any available scientific *258identification that an illegal drug was used.* Prosecutions for such drug use are and ought to be zealous. But convictions which are based on nothing more than the highly-suspect testimony of other drug abusers is, at worst, proof of guilt by association.
I would remand the case to the United States Air Force Court of Military Review to determine if the evidence is sufficient to sustain the conviction.

 Why do we bother with "listing” substances on schedules if a drug user is competent to identify the illegal nature of a substance. See United States v. Reichenbach, 29 MJ 128 (CMA 1989). The irony of this type of prosecution is that if the substance being used is seized and it turns out not to contain the active, unlawful ingredient, then no illegal use has occurred.